Citation Nr: 0633303	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of excision of an abdominal wall mass.


REPRESENTATION

Veteran represented by:  Larry Stokes, Agent	


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1980 and from March 1984 to September 1987 and had additional 
reserve service.  

This matter comes to the  Board of Veterans' Appeals on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran testified at a hearing before the 
undersigned on July 6, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2006), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

The Board finds that another examination is required in this 
case.  Although the veteran had VA examinations in April 1999 
and in January 2003, the findings of these examinations are 
not sufficient to decide this claim.

The veteran is service-connected for residuals of excision of 
an abdominal wall mass.  Medical Records reflect that the 
veteran underwent a c-section in April 1976 and had surgery 
in 1995 to remove an abdominal wall mass at the site of the 
previous surgical incision. 

 In her hearing before the Board, the veteran alleged that 
the residuals of the 1995 surgery include damage to the 
abdominal muscles.   The Board notes that the 1999 and 2003 
VA examinations do not contain complete findings with respect 
to the abdominal scar and any residual injuries to the 
abdominal muscles (Muscle Group XIX) that may have resulted 
from the 1995 surgery.  Muscle Group XIX pertains to the 
muscles of the abdominal wall, the function of which are the 
support and compression of the abdominal wall and lower 
thorax, flexion and lateral motions of the spine an 
synergists in strong downward movement of the arm.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (2006).  A comprehensive 
examination of the scar and of muscle group XIX is necessary.   



Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be afforded a VA 
examination to determine the current 
nature and severity of the residuals of 
the abdominal wall mass excision.  The 
veteran's claims folder is to be 
furnished to the examiner for his or her 
review prior to the examination.  The 
examiner should indicate that such a 
review was performed.  Following the 
examination, the examiner is asked to 
answer the following questions:

a)  Identify any residual 
impairment of Muscle Group XIX 
resulting from the veteran's 
1995 abdominal wall mass 
excision surgery.   

b) The examiner should describe 
the residual impairment of 
Muscle Group XIX in detail, 
including but not limited to, 
impaired motion, impaired use, 
functional impairment and pain.

2. Provide detailed findings regarding 
the residual abdominal scar.  The 
examiner is asked to discuss he size of 
the scar, to identify any underlying 
tissue damage associated with the scar 
and to comment on whether there is pain 
associated with the scar.   





3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



